SMITH, District Judge.
Plaintiff’s claim for jury was not timely filed. He asks that the case go to the jury nevertheless by exercise of the Court’s discretion on the ground that defendant was not misled, since plaintiff had several times referred to the prospective trial to the jury in correspondence.
Yet there is no claim that plaintiff misunderstood the situation in any way. He did not believe defendant had claimed or had promised to claim a jury within the time limit.
There is here no question of ignorance of the Rules or of any recent changes therein. No valid excuse appears if the failure to claim was due to oversight, nor any valid reason to set aside the waiver if the waiver had been intentional.
Moreover, the issues, including questions of scope of patents and of accounting in determining value, cannot be said to be peculiarly adapted to trial by jury.
Defendant’s motion to strike demand for trial by jury is granted.
Plaintiff’s motion for jury trial is denied.